Per Curiam.
This is an information in equity to abate a mill-dam as injurious to the public health. It purports to be on the sole intervention of the Attorney General, though prosecuted apparently by private counsel. The defendant pleaded to the jurisdiction, and the court below allowed the plea and dismissed the information.
The Attorney General appealed. The case has proceeded without any relator responsible for costs, and no security has been given on appeal, and no one appears here to represent the State.
*448We are not aware of any' precedent for this practice. So far as we know, no case in equity can be appealed to this Court without some one on the record to be responsible to the other party for the costs. ‘
But the proceeding suggests further thought. The case must exhibit very remarkable features to authorize the Attorney General to proceed as relator for the State at his own instance, and by information in chancery sue a private person to abate a mill-dam on the ground of its being hurtful to health.
As a general rule the public must prosecute in such a case, if at all, at the common law and afford the defendant an opportunity to have the question decided by a jury, and the facts must be extraordinary to admit of a departure.
"We see nothing here to justify a transfer of the jurisdiction.
Appeal dismissed.